This is a proceeding to review a determination of the board of education of the city of Amsterdam wherein the petitioner, Nettie B. Loucks, was dismissed as a teacher from the public schools of the city of Amsterdam. It is based upon an examination by the medical inspector who reported as follows:
“ May 17, 1939.
“ To Supt. of Schools Amsterdam, N. Y.
“ Because of physical disability revealed by a recent physical Examination of Mrs. Nettie B. Loucks I do not feel that she is competent to perform her duties as a teacher in the Public Schools of this city.
“ Respectfully yours,
“ E. H. ORMSBY MD

“ Medical Inspector.”

There was evidence in the record supporting the charge and the determination of the board of education is confirmed, without costs. Determination confirmed, without costs. Hill, P. J., Crapser, Bliss, Schenck and Foster, JJ., concur.